Citation Nr: 0602126	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  99-20 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for right knee disability, prior to March 30, 2000.

2.  Entitlement to an evaluation in excess of 30 percent for 
left knee disability prior to September 9, 1999.

3.  Entitlement to an evaluation in excess of 30 percent for 
left knee disability from November 2, 1999, through January 
5, 2000.

4.  Entitlement to an evaluation in excess of 30 percent for 
left knee disability from March 1, 2001, to May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This matter was previously before the Board in September 
2004, at which time it was remanded for the completion of 
additional development.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision below on the merits of these claims.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Prior to March 30, 2000, the medical evidence of record 
indicated that the veteran's right knee disability was 
manifested by symptomatology including pain, soreness, 
stiffness, give-way, and fatigability equivalent to nonunion 
of the tibia and fibula; the record did not include evidence 
of ankylosis or of limitation of extension of that knee to 45 
degrees, or demonstrate that the assignment of separate 
ratings for limitation of knee extension and flexion would 
result in a combined rating in excess of 40 percent.

3.  Prior to September 9, 1999, the medical evidence of 
record demonstrated that the veteran's left knee disability 
was manifested by symptomatology including pain, soreness, 
stiffness, give-way, and fatigability equivalent to nonunion 
of the tibia and fibula; the record did not include evidence 
of ankylosis or of limitation of extension of that knee to 45 
degrees, or demonstrate that the assignment of separate 
ratings for limitation of knee extension and flexion would 
result in a combined rating in excess of 40 percent.

4.  From November 2, 1999, through January 5, 2000, the 
medical evidence of record indicated that the veteran's left 
knee disability was manifested by symptomatology including 
pain, soreness, stiffness, give-way, and fatigability 
equivalent to nonunion of the tibia and fibula; the record 
did not include evidence of ankylosis or of limitation of 
extension of that knee to 45 degrees, or demonstrate that the 
assignment of separate ratings for limitation of knee 
extension and flexion would result in a combined rating in 
excess of 40 percent.

5.  From March 1, 2001, to May 1, 2001, the medical evidence 
of record showed that the veteran's left knee disability was 
manifested by chronic total knee replacement residuals 
consisting of severe painful motion and weakness; the record 
did not indicate that the assignment of separate evaluations 
for limitation of knee extension and flexion would result in 
a combined rating in excess of 60 percent.

 
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 40 percent for right knee disability prior to March 30, 
2000, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2005).

2.  The criteria for the assignment of an evaluation of 40 
percent for left knee disability prior to September 9, 1999, 
are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2005).

3.  The criteria for the assignment of an evaluation of 40 
percent for left knee disability from November 2, 1999, 
through January 5, 2000, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2005).

4.  The criteria for the assignment of an evaluation of 60 
percent for left knee disability from March 1, 2001, to May 
1, 2001, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2004 letter to the veteran from the Appeals Management Center 
(AMC), on behalf of the RO, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence the veteran was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to his claims.  

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after unfavorable decisions in this 
case, rather than beforehand, as is typically required under 
the law.  However, this matter began over two years prior to 
the passage of the VCAA.  In addition, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the veteran simply has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the VCAA 
letter in this case was issued to the veteran in November 
2004.   Thereafter, he was afforded an opportunity to 
respond, and then the AMC reviewed the claims (again on the 
RO's behalf) and issued a supplemental statement of the case 
(SSOC) to the veteran in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent and 
available medical treatment records identified and/or 
provided by him.  As well, the veteran was also provided with 
VA examinations in support of his claims.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private medical records, 
and statements, testimony, and argument provided by the 
veteran and/or his representative in support of these claims.  
In reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  In addition, a 
disability rating may require reevaluation in accordance with 
changes in a veteran's condition.  It is thus essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005).  Finally, in cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for his right knee, and as 
such, the severity of his disability must be considered 
during the entire period from the initial assignment of the 
disability rating to the present, as well as the potential 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
also requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005), as well as functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. § 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

Rating Schedule codes that are most pertinent to the 
evaluation of knee disabilities are Diagnostic Code (DC) 5256 
(for ankylosis), DC 5257 (for other impairment of the knee 
manifested by recurrent subluxation or lateral instability), 
DC 5258 (for dislocated semilunar cartilage), DC 5259 (for 
removal of semilunar cartilage that is symptomatic), DC 5260 
(for limitation of flexion of the leg), DC 5261 (for 
limitation of extension of the leg), DC 5262 (for impairment 
of the tibia and fibula), DC 5263 (for genu recurvatum), and 
DC 5055 (for replacement of the knee with prosthesis).  38 
C.F.R. § 4.71a.  

Further, under DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved (e.g., DC 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

VA regulations define a normal range of motion for the knee 
as extension to 0 degrees and flexion to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The 
evaluation of the same disability or same manifestation of a 
disability under different diagnostic codes, however, also 
known as pyramiding, is to be avoided when rating service-
connected disabilities.  See 38 C.F.R. § 4.14 (2005).

VA's Office of General Counsel (General Counsel) has also 
provided guidance concerning increased rating claims for knee 
disabilities.  In VAOPGCPREC 23-97, the General Counsel 
determined that a veteran who has arthritis and instability 
of the knee may be rated separately under DC 5003 and DC 
5257, as long as the separate rating is based upon additional 
disability.  When a knee disorder is already rated under DC 
5257, then, the veteran must also have limitation of motion 
under DC 5260 or DC 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a 0 percent (noncompensable) rating under either 
code, then there is no additional disability for which a 
rating may be assigned.

The General Counsel has also determined that if radiologic 
findings of arthritis are present, then a veteran whose knee 
disability is evaluated under DC 5257 or DC 5259 is 
additionally entitled to a separate compensable evaluation 
under DC 5260 or DC 5261 if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under DC 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Finally, in VAOPGCPREC 9-04, the General Counsel held that 
separate disability ratings could be assigned under DC 5260 
and DC 5261 for disability of the same joint, without 
violating the provisions against pyramiding at 38 C.F.R. 
§ 4.14.  

Entitlement to an Evaluation in Excess of 30 Percent for 
Right Knee Disability Prior to March 30, 2000

In March 1999, the veteran claimed secondary service 
connection of a right knee disorder, as caused by his 
service-connected left knee disability.  The veteran's 
service medical records were negative for complaints or 
findings related to his right knee.  After service, the 
medical evidence did not suggest the existence of a right 
knee problem until an April 1975 VA examination.  At that 
time, the veteran complained of an occasional catch in his 
right knee, but on clinical and X-ray evaluation, the 
examiner was unable to diagnose a right knee disorder.

In November 1997, however, a VA X-ray report showed minimal 
degenerative arthritic changes with osteophyte formation in 
the right knee.  

In a March 1999 letter, B.O., M.D., reported that the veteran 
seemed to have more problems with his right knee because of 
his left knee advanced polyarthritis.  His April 1998 to June 
1999 treatment notes showed pain complaints and prescriptions 
for arthritis medication, and the use of a knee brace.  

On VA examination in April 1999, the veteran reported a 
history of overuse of his right knee because of his service-
connected left knee disability.  He noted much pain, 
soreness, stiffness, give-way, and fatigability, as well as 
difficulty with normal daily activities, including getting up 
and around, climbing, swimming, and crawling.  He noted that 
he wore a leg brace.  He indicated that he was retired, but 
ran a part-time business.  On clinical evaluation, he was 
ambulating on crutches, and the examiner observed an 
increasing varus bowlegged deformity.  There was also pain, 
soreness, and tenderness with motion.  Active and passive 
range of motion was from 0 to 115 degrees with pain, 
soreness, and crepitation with motion.  There was generalized 
medial compartment tenderness, as well as a little bit of 
medial looseness which the examiner indicated was the result 
of the varus deformity and joint space narrowing.  There was 
no anterior-posterior instability.  The diagnosis was overuse 
of the right knee with arthritis.  The examiner commented 
that because of the left knee injury with subsequent 
arthritis, the veteran had put a lot of strain on the right 
knee, and thus had an overuse syndrome with arthritis.  An   
April 1999 VA X-ray evaluation also revealed a minimal degree 
of degenerative arthritic changes with osteophyte formation.  

An April 1999 VA rating decision then service-connected right 
knee overuse syndrome with arthritis and assigned it a 20 
percent evaluation under 38 C.F.R. § 4.71a, DC 5299-DC 5262, 
effective from the date of the claim in March 1999.  The 
veteran disagreed with this evaluation, and so appealed the 
decision.

An April 1999 prescription form from S.O., M.D., reflected an 
order for bilateral knee braces for the veteran.

A May 1999 VA treatment note indicated that the veteran 
reported with complaints of right knee pain, and requested a 
cortisone injection.  He was using crutches, but was having 
much difficulty walking.  It was noted that he had severe 
bilateral degenerative joint disease (DJD), and that he had 
been unable to take certain medications because of an 
upcoming surgery.  On clinical evaluation, there was no 
ligamental laxity or erythema, but there was slight effusion 
and decreased range of motion.  The veteran then received the 
injection.  

A July 1999 VA X-ray report showed interval progression of 
degenerative changes involving the knee joints, but 
particularly on the right, since a June 1992 study.

In an August 1999 statement, L.G.K., M.D., stated that he 
first evaluated the veteran in mid-August 1999, and that he 
had severe osteoarthritis in both knees.  He noted that he 
advised the veteran that he was a candidate for a total joint 
arthroplasty, and also told him to continue on his crutches 
to alleviate stress from his knees.  Dr. K. opined that at 
the time, the veteran was unable to be employed while 
weightbearing with the use of crutches.  

In an August 1999 treatment note, J.E.M., M.D., stated that 
the veteran had bilateral knee pain, worse on the left than 
the right and especially with weight bearing.  On clinical 
evaluation, there were significant varus deformities 
bilaterally, with bilateral 10 to 15 degree flexion 
contractures and bilateral flexion at 105 to 110 degrees.  
Pulses were extremely strong, particularly in the left, and 
there was moderate to marked crepitation on flexion 
extension.   Dr. M. reported that May 1999 X-ray evaluation 
at Union Hospital showed mild right knee degeneration.    

The veteran underwent a VA-ordered examination in November 
1999.  He informed the examiner that he required joint 
replacement surgery and the use of both crutches and a brace.  
He stated that he had constant difficulty walking.  Range of 
motion for the right knee was measured at flexion to 110 
degrees and extension to 10 degrees.  There was +4 pain.  The 
examiner reviewed recent treatment and X-ray reports, and 
then diagnosed advanced osteoarthritis of the bilateral 
knees, necessitating a total bilateral knee joint 
replacement.  

As ordered for the aforementioned VA examination, a November 
1999 X-ray report by R.M.B., M.D., at Knox Community Hospital 
showed a total loss of the medial compartment of the right 
knee, with sclerosis of the tibial plateau and the suggestion 
of some early erosive changes.  The knees were in a valgus 
alignment, and there was some spurring on the patella.  The 
impression was extensive degenerative changes of the medial 
compartment of both knees, with a slightly greater valgus 
deformity on the right.  

Treatment notes from Dr. M., dated from November 1999 through 
December 1999, showed that the veteran still experienced 
right knee pain, and that he underwent a series of weekly 
injections for his pain.

At a February 2000 RO hearing, the veteran reported that he 
was issued a wheelchair about a month earlier, and that he 
was out of the chair approximately two to three hours a day 
for activities such as rehabilitational exercise (while on 
crutches).  He indicated that at the time, without crutches, 
he was able to walk about 10 feet.  He stated that prior to 
the issuance of the wheelchair, around February 1999, he was 
given crutches, because he was unable to stand for very long 
without his knees giving way.  He noted that before the 
crutches, in 1992, he was prescribed a cane, and that he 
began receiving cortisone injections in 1998.  He advised 
that he was scheduled for total bilateral knee replacement in 
the near future, with the left knee first because he was 
personally unable to bear surgery on both knees at once.  He 
also reported that he took certain pain medication.  

In a March 27, 2000, treatment note, Dr. M. advised that on 
clinical evaluation of the right knee, there was marked varus 
alignment, with significant crepitation on flexion and 
extension.  He noted that the knee deformity was only 
minimally correctable passively.  Range of motion was 
measured at 20 degrees to 106 degrees.   The diagnosis was 
advanced right knee osteoarthritis.

A March 28, 2000, X-ray report from Union Hospital revealed a 
finding of severe osteoarthritis of the right knee with 
erosion of virtually the entire medial joint space.  As well, 
large osteophytes were evident medially, and there was varus 
deformity.  The recorded impression was severe degenerative 
arthritis of the right knee.

The medical evidence of record confirms that the veteran then 
underwent a total right knee replacement on March 30, 2000, 
and effective on that date, the RO assigned him a 100 percent 
evaluation.  The veteran avers that the medical evidence 
shows that he should have been assigned a 100 percent 
evaluation for his right knee from the date of his service 
connection claim in March 1999 until his surgery date.

The veteran testified in a May 2004 BVA hearing that prior to 
his knee replacement surgeries, he was unable to walk more 
than three to four feet because of severe pain and swelling, 
and that according to Dr. O., he needed a wheelchair for 
ambulation since 1997.  He advised that his symptoms were as 
bad in 1997 as they were in 2000 (when he had his knee 
surgeries).       
Prior to March 30, 2000, the veteran had a 30 percent rating 
under 38 C.F.R. § 4.71a, DC 5262, for tibia and fibula 
impairment equivalent to malunion, manifested as marked knee 
disability.  The maximum rating available under this code is 
40 percent, when it is determined that there is sufficient 
medical evidence of tibia and fibula impairment equivalent to 
nonunion, with loose motion and requiring a brace.  The 
evidence, as summarized above, reflects that as of his April 
1999 VA examination, he had significant bilateral knee pain, 
stiffness, give-way, and fatigability, as well as difficulty 
with normal daily activities.  Also, in April 1999, he was 
prescribed bilateral knee braces.  Moreover, by mid-August 
1999, Dr. K. considered his bilateral knee osteoarthritis to 
be severe, and by late August 1999, Dr. K. was recommending 
total knee replacement and deeming him unemployable in light 
of current symptomatology.  As well, the November 1999 VA 
examiner agreed that a total knee replacement was necessary.  
The Board therefore finds that the medical evidence of record 
for this period of the claim is such that a maximum 40 
percent rating should be assigned under DC 5262.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The Board has also reviewed the remaining diagnostic codes 
available for rating knee disabilities to assess whether a 
rating higher than 40 percent is warranted under the 
pertinent criteria.  To that end, a 50 percent evaluation may 
be assigned under DC 5261 for extension limited to 45 
degrees, but that is not shown by the medical evidence.  As 
well, the range of motion findings of record for this period 
of the claim do not support the assignment of separate 
ratings for impairment of flexion and extension, as the 
documented ranges, even those reported on March 27, 2000 (at 
extension limited to 20 degrees and flexion limited to 34 
degrees) fall outside of the criteria that would avail him of 
a combined rating in excess of 40 percent.  38 C.F.R. § 4.25 
(2005); VAOPGCPREC 9-04.  Also, there are 50 and 60 percent 
ratings available under DC 5256 in cases of ankylosis, but 
such a finding is neither shown nor reported in this case.    

Accordingly, in light of the above, the Board finds that a 
higher rating of 40 percent under DC 5262 is warranted for 
the veteran's right knee disability, for the period of the 
claim prior to March 30, 2000.

Entitlement to an Evaluation in Excess of 30 Percent for Left 
Knee Disability Prior to September 9, 1999 

The veteran also filed a claim for an increased rating of his 
service-connected left knee disability in March 1999.  

A May 1998 X-ray report from S.W.S., D.O., of Union Hospital, 
recorded that the veteran had advanced degenerative 
osteoarthritis of the patellofemoral and medial joint 
compartments of the left knee, associated with synovial 
osteochondromalacia and calcification of the distal medial 
and collateral ligaments.  

In a March 1999 letter, Dr. O. stated that the veteran had 
been his patient since April 1998, and indicated that he had 
advanced left knee polyarthritis.  His April 1998 to June 
1999 treatment notes showed pain complaints, prescriptions 
for arthritis medication, and the use of a knee brace.  

On VA examination in April 1999, the veteran reported that 
over the past 55 years, he had had persistent and gradually 
worsening left knee problems.  He noted much pain, stiffness, 
give-way, and fatigability, as well as difficulty with normal 
daily activities, including getting up and around, climbing, 
swimming, and crawling.  He reported that he wore a leg 
brace.  He indicated that he was retired, but ran a part-time 
business.  On clinical evaluation, he was ambulating on 
crutches, and the examiner observed an increasing varus 
bowlegged deformity.  There was also pain, soreness, and 
tenderness with motion.  Active and passive range of motion 
was from 0 to 115 degrees with pain, soreness, and 
crepitation with motion.  There was also generalized medial 
compartment tenderness, as well as a little bit of medial 
looseness which the examiner indicated was the result of 
varus deformity and joint space narrowing.  There was no 
anterior or posterior instability.  The diagnosis was 
residual left knee injury with arthritis.  The April 1999 VA 
X-ray evaluation report showed moderate left knee 
degenerative arthritic changes, with moderate-sized 
calcification in the posterior aspect of the knee joint.  

An April 1999 VA rating decision increased the veteran's 
evaluation for residuals of left knee injury with traumatic 
arthritis to 20 percent under DC 5299-DC 5262, effective from 
the date of his increased rating claim in March 1999.  The 
veteran disagreed with this evaluation, and so appealed the 
decision.

Again, an April 1999 prescription form from Dr. S., M.D., 
confirmed a need for bilateral knee braces for the veteran.

A late April 1999 VA treatment note indicated that the 
veteran reported increasing left knee pain.  It was noted 
that he had a history of DJD, and that he had not taken his 
pain medication for two weeks because it upset his stomach.  
On clinical evaluation, there was no erythema or warmth.  The 
diagnosis was osteoarthritis, and the veteran then received a 
cortisone injection.  

A July 1999 VA X-ray report showed interval progression of 
degenerative changes involving the knee joints, as compared 
to a June 1992 study.

Again, in his late August 1999 statement, Dr. K. reported 
that he first evaluated the veteran in mid-August 1999, and 
that he had severe bilateral knee osteoarthritis.  Dr. K. 
noted that he then advised the veteran that he was a 
candidate for a total joint arthroplasty, and that he told 
him to continue on his crutches in order to alleviate stress 
from his knees.  Dr. K. opined that at that time, the veteran 
was unable to be employed while weightbearing with the use of 
crutches.  

In an August 1999 treatment note, Dr. M. stated that the 
veteran had bilateral knee pain, worse on the left, and 
especially with weight bearing.  He noted that before the 
prior cortisone injection, the veteran advised that he had 
barely been able to walk.  On clinical evaluation, Dr. M. 
observed that there were significant varus deformities 
bilaterally, with bilateral 10 to 15 degree flexion 
contractures and bilateral flexion itself around 105 to 110 
degrees.  Pulses were extremely strong, but particularly on 
the left, and there was moderate to marked crepitation on 
flexion extension.   Dr. M. also noted that a May 1999 X-ray 
evaluation at Union Hospital showed marked left knee 
degeneration.  He then advised that he believed that the 
veteran needed a knee replacement, but he noted that the 
veteran had been hesitant to proceed with this procedure in 
the past.  

In a statement dated September 3, 1999, Dr. M. opined that 
the veteran was unable to work because of the condition of 
his left knee.  In a mid-September 1999 letter, he reported 
that the veteran underwent arthroscopic surgery on September 
9, 1999, and was found to have extensive degenerative 
changes, as well as a medial meniscus tear.  He indicated 
that during the surgery, the tear was removed and the 
arthritic changes were debrided as best as possible, but he 
further advised that he anticipated that the veteran's pain 
from degenerative arthritis would continue, and that he would 
eventually need knee replacement surgery.  He also commented 
that standing for any prolonged period of time, as well as 
any prolonged sitting, would be difficult for the veteran, 
and that his future employability was certainly in doubt.  

At a February 2000 RO hearing, the veteran indicated that his 
left knee arthroscopic surgery had reduced his pain, but had 
not helped him walk or increase his left knee motion.  He 
stated that prior to the issuance of a wheelchair in January 
2000, around February 1999, he was given crutches because he 
was unable to stand for very long without his knees giving 
way.  He noted that before the crutches, beginning in 1992, 
he had a cane, and that he began receiving cortisone 
injections in 1998.  He also reported that he took certain 
pain medication.

In a hearing officer decision and SSOC dated in May 2000, the 
RO assigned the veteran an increased rating of 30 percent for 
his left knee, from March 8, 1999.  It then assigned a 
temporary total evaluation of 100 percent in light of his 
arthroscopic surgery, for the period of September 9, 1999, to 
November 1, 1999.  Effective November 2, 1999, the RO revised 
the rating back to 30 percent.

Again, at a May 2004 Board hearing, the veteran reported that 
his symptoms were as bad in 1997 as they were in 2000 when he 
underwent bilateral knee replacement surgeries, and that he 
basically required a wheelchair for ambulation since 1997.

Prior to September 9, 1999, the veteran had a 30 percent 
rating under 38 C.F.R. § 4.71a, DC 5262, for tibia and fibula 
impairment equivalent to malunion, manifested as marked knee 
disability.  The maximum rating available under this 
diagnostic code is 40 percent, when it is determined that 
there is sufficient medical evidence of tibia and fibula 
impairment equivalent to nonunion, with loose motion and 
requiring a brace.  As indicated in the record and summarized 
above, the medical evidence establishes that the veteran has 
required a medically prescribed left knee brace for 
ambulation since approximately mid-1998, per Dr. O.'s 
records.  And, as of May 1998, pursuant to private X-ray 
evaluation, the veteran's left knee disability was described 
as in a state of advanced degenerative osteoarthritis.  In 
addition, as of his April 1999 VA examination, he reported 
much pain, stiffness, give-way, and fatigability, as well as 
difficulty with normal daily activities, even with the use of 
a brace, and the clinical evaluation showed limited range of 
motion in light of pain.  Moreover, by late August 1999, his 
own treating physician, Dr. K., was recommending total knee 
replacement and deeming him unemployable in light of current 
symptomatology.  The Board therefore finds that the medical 
evidence of record for this period of the claim is such that 
a maximum 40 percent rating should be assigned under DC 5262.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The Board has also reviewed the remaining diagnostic codes 
available for rating knee disabilities to assess whether a 
rating higher than 40 percent is warranted under the 
pertinent criteria.  To that end, a 50 percent evaluation may 
be assigned under DC 5261 for extension limited to 45 
degrees, but that is not shown by the medical evidence.  As 
well, the range of motion findings of record for this period 
of the claim do not support the assignment of separate 
ratings for impairment of flexion and extension, as the 
documented ranges fall outside of the criteria that  would 
avail him of a combined rating in excess of 40 percent.  
38 C.F.R. § 4.25, VAOPGCPREC 9-04.  Also, while there are 
higher ratings available under DC 5256 for ankylosis, such a 
condition is not shown or reported for this period.    

Accordingly, in light of the above, the Board finds that a 
higher rating of 40 percent under DC 5262 is warranted for 
the veteran's left knee disability, for the period of the 
claim prior to September 9, 1999.

Entitlement to an Evaluation in Excess of 30 Percent for Left 
Knee Disability from November 2, 1999, through January 5, 
2000 

As noted, in the May 2000 hearing officer decision and SSOC, 
the RO assigned a temporary total evaluation of 100 percent 
for the veteran's left knee arthroscopic surgery for the 
period of September 9, 1999, to November 1, 1999, but then, 
effective November 2, 1999, the RO revised the rating back to 
30 percent.

At the November 5, 1999, VA-ordered examination, the veteran 
reported that he needed joint replacement surgery, and 
currently required the use of crutches and a brace.  He also 
noted constant difficulty walking.  Left knee range of motion 
was at flexion to 90 degrees and extension to 10 degrees, 
with +4 pain.  The examiner indicated his review of recent 
medical reports, and then diagnosed advanced bilateral knee 
osteoarthritis, necessitating a total bilateral knee joint 
replacement.  

The November 5, 1999, X-ray report by Dr. B. at Knox 
Community Hospital showed extensive narrowing of the medial 
compartment of the left knee, with sclerosis and erosion of 
the tibial plateau, as well as irregularity of the condyles.  
There was spurring on both the superior and inferior margin 
of the patella, and multiple free calcifications posteriorly, 
as consistent with chondrocalcinosis.  In addition, there was 
a two-centimeter by one-centimeter fragment lying along the 
medial portion of the metaphysis of the tibia.  The recorded 
impressions were extensive degenerative changes of the medial 
compartment of both knees, as well as spurring off the left 
patella and soft tissue calcifications in the posterior knee 
area.

In treatment notes dated from November 2, 1999, through 
November 16, 1999, Dr. M. advised that he had given the 
veteran weekly injections for left knee pain.  Additional 
treatment notes as dated through December 27, 1999, show that 
Dr. M. still felt that the veteran needed a total knee 
replacement.  

A December 1999 X-ray report from Union Hospital showed a 
severe loss of normal disc space height and endplate 
sclerosis affecting the medial and lateral compartments of 
the left knee.  The recorded impression was severe 
osteoarthritis of the left knee joint, without genu valgus or 
varus deformity.

The veteran then underwent a total left knee replacement on 
January 6, 2000.  

At his February 2000 RO hearing, the veteran indicated that 
his September 1999 left knee arthroscopic surgery reduced his 
pain, but did not help him walk or increase left knee motion.  
He reported that he was issued a wheelchair about a month 
before the hearing, and that he was out of the chair 
approximately two to three hours a day for activities such as 
rehabilitational exercise (while on crutches).  He indicated 
that at the time, without crutches, he was able to walk about 
10 feet.  He stated that prior to the issuance of the 
wheelchair, in around February 1999, he was given crutches, 
because he was unable to stand for very long without his 
knees giving way.  He noted that before the crutches, in 
1992, he was prescribed a cane, and that he began receiving 
cortisone injections in 1998.  He advised that he was 
scheduled for total knee replacement of both knees in the 
near future, with the left knee first because he was 
personally unable to bear surgery on both knees at once.  He 
also reported that he took pain medication.  Swelling of his 
left knee was also visible at the hearing.

In a decision dated in June 2000 and released in July 2000, 
the RO assigned the veteran a 100 percent rating, effective 
from the date of his left knee total replacement (January 6, 
2000).  

The veteran testified before the undersigned in May 2004 that 
prior to his knee replacement surgeries, he was unable to 
walk more than three to four feet because of severe pain and 
swelling, and that according to Dr. O., he needed a 
wheelchair for ambulation since 1997.  He advised that his 
symptoms were as bad in 1997 as they were in 2000 (when he 
had his knee surgeries). 

As indicated, for the period of the claim from November 2, 
1999, through January 5, 2000, the veteran previously had a 
30 percent rating under 38 C.F.R. § 4.71a, DC 5262, for tibia 
and fibula impairment equivalent to malunion, manifested as 
marked knee disability.  Again, the maximum rating available 
under this code is 40 percent, when it is determined that 
there is sufficient medical evidence of tibia and fibula 
impairment equivalent to nonunion, with loose motion and 
requiring a brace.  The Board finds that the prior evidence 
of record, as well as the evidence summarized above, reflects 
that the veteran had symptomatology such as pain, stiffness, 
give-way, and fatigability, as well as the need for a left 
knee brace, with medical opinions that he was unemployable at 
the time in light of these symptoms.  The current evidence of 
record suggests the same, as evidence by a December 1999 VA 
X-ray report that classified the problem as severe.  Thus, 
the Board therefore finds that, as well, the medical evidence 
of record for this period of the claim is such that a 40 
percent rating should be assigned under DC 5262.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The Board has also reviewed the remaining diagnostic codes 
available for rating knee disabilities to assess whether a 
rating higher than 40 percent is warranted under the 
pertinent criteria.  To that end, a 50 percent evaluation may 
be assigned under DC 5261 for extension limited to 45 
degrees, but that is not shown by the medical evidence.  As 
well, the range of motion findings of record for this period 
of the claim do not support the assignment of separate 
ratings for impairment of flexion and extension, as the 
documented ranges, even those reported at the November 1999 
VA examination (at extension limited to 10 degrees and 
flexion limited to 90 degrees) fall outside of the criteria 
that would avail him of a combined rating in excess of 40 
percent.  38 C.F.R. § 4.25 (2005); VAOPGCPREC 9-04.  As well, 
while there are 50 and 60 percent ratings available under DC 
5256 in cases of ankylosis, there is no such finding for this 
period of the appeal.    

Accordingly, in light of the above, the Board finds that a 
higher rating of 40 percent under DC 5262 is warranted for 
the veteran's left knee disability, for the period of the 
claim from November 2, 1999, through January 5, 2000.



Entitlement to an Evaluation in Excess of 30 Percent for Left 
Knee Disability from March 1, 2001, to May 1, 2001

As noted, in light of his left knee total replacement, the RO 
assigned the veteran a 100 percent temporary total evaluation 
from the date of that surgery (January 6, 2000).  Thereafter, 
however, effective March 1, 2001, the RO returned this rating 
to 30 percent until May 2, 2001, when it assigned a 100 
percent evaluation from that date forward (based upon loss of 
use of the lower extremities).  The veteran avers that the RO 
should have instead kept his rating at 100 percent during 
that time.

At a January 2001 VA examination, the veteran complained of 
an antalgic gait, as well as difficulty walking and 
ambulating.  On clinical evaluation, bilateral knee flexion 
was to 120 degrees, and extension was to 0 degrees.  The 
examiner commented that the veteran's gait appeared slightly 
antalgic, but was really without difficulty, and 
representative of a very reasonable ambulation.  The 
diagnosis was status post bilateral total knee replacements 
for advanced degenerative joint disease.  
A concurrent January 2001 VA X-ray report revealed a finding 
of bilateral total knee prostheses in satisfactory position 
and relationships.  There was no evidence of loosening or 
fracture, and the patellae were in normal position, but there 
was some mild osseous demineralization in the knee regions.

In a January 2001 statement, Dr. M. reported that the veteran 
never really recovered from his two knee replacement 
surgeries in the way that he had hoped, and advised that he 
needed to use a manual wheelchair most of the time.   

A January 2001 VA prosthetic mobility clinic note indicated 
that the veteran desired a motorized wheelchair.  He 
indicated that he was able to walk for a short distance and 
to wheel his manual wheelchair around his apartment building.  
He noted that it would be more convenient for him to have a 
motorized wheelchair for quality of life matters, including 
socialization.  He was advised to continue the use of his 
manual wheelchair, and that he would be reevaluated for a 
motorized one in three months.
 
In an April 2001 statement, Dr. M. indicated that the veteran 
was unemployable by reason of his bilateral knee pain.  He 
advised that the veteran still had problems standing for any 
extended period of time, and that he would also have problems 
with prolonged sitting with his legs in a dependent position.  

A late April 2001 VA treatment note indicated that the 
veteran was still using a wheelchair with bilateral knee 
braces.  He had complaints of bilateral knee pain, at three 
out of 10 with the use of pain medication.  There was no 
observed edema.  The diagnosis was knee osteoarthritis, 
status post bilateral total knee replacement.      

At a May 2001 VA examination, the veteran reported that he 
wore knee braces on a daily basis and also used a wheelchair.  
He indicated that he was unable to ambulate any further than 
five feet without having significant difficulty and pain in 
his knees.  On clinical evaluation, left knee range of motion 
was at extension to 0 degrees and flexion to 130 degrees.  
There was no anterior, posterior, or medial laxity.  The 
veteran did have bilateral synovitis, but without any lower 
extremity erythema or edema.  He was ambulated two different 
times.  Originally, he was ambulated with his knee braces on 
and was able to go three steps with each foot, but he 
stumbled on the second and third steps with his right foot.  
The second time, the knee braces were removed, the veteran 
stumbled on his first step, and he was able to take only one 
more step without almost falling.  The falls were to the 
right on all occasions, but the veteran never landed on the 
ground.  The examiner diagnosed status post bilateral total 
knee replacements, as well as significant pain in the knees 
causing a severely abnormal gait and an inability to walk 
further than approximately five to 10 feet without falling or 
being severely unsteady and possibly causing harm.  He stated 
that he believed that the veteran was wheelchair-bound, and 
should not be on his feet any longer than one to two steps at 
any time.  He added that it was unsafe for the veteran to 
walk without any braces, because with any fall, he could 
dislocate his total knee replacements.  He noted that he was 
unsure of the entire VA examination as conducted in January 
2001, but commented that he was in agreement with Dr. M. that 
the veteran was unemployable, as secondary to his inability 
to ambulate and to keep his legs in a dependent position for 
a long time period (because of increased pain and synovitis).    

For this period of the claim, the veteran was assigned a 30 
percent evaluation residuals of a left total knee replacement 
under 38 C.F.R. § 4.71a, DC 5055.  Under this code, a maximum 
60 percent evaluation is available where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  The Board finds that the medical 
evidence of record, as described above, indicates that this 
is the case.  In reaching this conclusion, the Board 
recognizes that one of the veteran's longtime treating 
physicians, Dr. M., advised in January 2001 that the veteran 
had not recovered as expected, and that he required a 
wheelchair most of the time.  As well, Dr. M. advised in 
April 2001 that the veteran was unemployable by reason of his 
knee pain, which greatly affected his ability to stand or sit 
in one position for any length of time.  More importantly, 
the Board notes that after clinical evaluation., the May 2001 
VA examiner agreed with Dr. M.'s findings, and discounted the 
lesser findings as documented during a January 2001 VA 
examination.  As such, the Board finds that the medical 
evidence does not preponderate against the claim, and at a 
minimum, is in a state of relative equipoise, such that a 60 
percent rating for left total knee replacement residuals is 
warranted under DC 5055.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board has also considered whether any other applicable 
diagnostic codes would afford the veteran a rating in excess 
of 60 percent, but finds that there are no such codes for 
rating knee disability that assign such a rating.  In 
addition, the Board notes that the documented range of motion 
findings for this period of the appeal do not warrant the 
assignment of separate ratings for limitation of flexion and 
extension of the knee, because doing so would not avail the 
veteran of a combined rating in excess of 60 percent.  
38 C.F.R. § 4.25; VAOPGCPREC 9-04.

Accordingly, the Board finds that a rating of 60 percent is 
warranted for left knee disability for the period of the 
claim from March 1, 2001, to May 1, 2001.  

Extraschedular Evaluation

The Board has also contemplated extraschedular evaluation 
with regard to the matters on appeal, but finds that, for the 
periods of the claims at issue herein, there has been no 
showing that either of these disabilities has, on its own: 
(1) caused marked interference with employment beyond the 
interference contemplated in the now-assigned ratings; (2) 
necessitated frequent periods of hospitalization; or 
(3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in accordance with 
38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  See 
38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation of 40 percent for right knee disability prior 
to March 30, 2000, is granted. 

An evaluation of 40 percent for left knee disability prior to 
September 9, 1999, is granted.

An evaluation of 40 percent for left knee disability from 
November 2, 1999, through January 5, 2000, is granted.

An evaluation of 60 percent for left knee disability from 
March 1, 2001, to May 1, 2001, is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


